Citation Nr: 0633952	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  02-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


 



INTRODUCTION

The veteran served on active duty from May 17, 1978, to June 
13, 1978.

This matter arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity.  In October 2003, the 
Board remanded the matter to the RO for additional 
development, and in October 2005 the Board denied the claim.  
The veteran timely appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (CAVC).  
In April 2006, the CAVC granted VA's motion to vacate the 
Board's October 2005 decision and remand the matter to the 
Board for further reasons and bases.  The matter is once 
again before the Board. 


FINDINGS OF FACT

1.  No knee disability was noted when the appellant was 
examined, accepted, and enrolled for service.

2.  Clear and unmistakable evidence establishes that Osgood-
Schlatter's disease of the right lower extremity existed 
prior to service and was not aggravated therein.


CONCLUSIONS OF LAW

1.  The presumption of soundness with respect to the 
appellant's Osgood-Schlatter's disease of the right lower 
extremity has been rebutted.  38 U.S.C.A. §§ 1111, 1132, 1137 
(West 2002); 38 C.F.R. § 3.304 (2006).

2. The appellant's Osgood-Schlatter's disease of the right 
lower extremity was neither incurred nor aggravated during 
his active service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the May 2000 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in March 2004.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, as well as the June 2000 
statement of the case and November 2001 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the letter implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was advised 
to identify any source of evidence not in his possession and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim currently on appeal, the 
Board finds that the veteran is not prejudiced by a decision 
at this time since the claim is being denied.  Therefore, any 
notice defect, to include degree of disability and effective 
date, is harmless error since no rating and/or effective date 
will be assigned.    

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, including obtaining 
relevant treatment records and affording the veteran VA 
examinations during the appeal period.  The veteran was also 
provided with the opportunity to testify at a Board hearing 
which he declined.  The Board notes that neither the 
appellant nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, the 
veteran stated in writing in July 2006 that he had no 
additional information or evidence to submit to substantiate 
his claim.  He requested that his claim be decided 
"immediately".

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's service medical records from May 17, 1978, to 
June 13, 1978, include a pre-enlistment examination dated in 
January 1978.  In that report, the clinical evaluation of the 
veteran's lower extremities produced normal findings.  Also, 
the veteran denied a history of "bone, joint or other 
deformity" on a January 1978 Report of Medical History.  
There were no complaints or diagnosis of Osgood-Schlatter's 
disease of the right lower extremity or otherwise.

An outpatient treatment note dated May 27, 1978, documents 
the veteran's complaints of right knee pain beginning two 
weeks earlier.  The veteran stated at the time that he had a 
knot on his right knee prior to entry into service.  On 
examination, knots were noted on the right knee as well as 
the left knee.  The examiner's impression was Osgood-
Schlatter's disease.  The veteran was provided with crutches, 
released from duty for 24 hours, and scheduled for a follow-
up orthopedic consultation.  During an orthopedic 
consultation on May 31, 1978, the veteran complained of pain 
in the right lower extremity over a three year period of 
spontaneous onset. He said the pain had returned 10 days 
earlier while walking.  He also stated that he did not want 
to be a Marine.  Following examination, including x-ray 
studies, the examiner gave an impression of Osgood-
Schlatter's disease.

The veteran was seen on May 31, 1978, with complaints of not 
wanting to be a Marine.  He stated that if he did not see a 
psychiatrist, he would cut his wrists. Following observation 
in which the veteran presented with no complaints other than 
Osgood-Schlatter's disease, the impression was "immature 
personality."  He was admitted for observation, and was given 
48 hours bed rest the next day for Osgood-Schlatter's 
disease.

On June 3, 1978, the veteran reported ambulatory to sick call 
for pain in the right patella with a history of Osgood-
Schlatter's disease.

On June 6, 1978, the veteran signed a statement indicating 
that he was considered physically qualified for separation 
from active duty, and that no defects had been noted that 
would entitle him to disability benefits from service.  The 
veteran refused an opportunity to be medically evaluated for 
the purpose of determining his eligibility for disability 
benefits.

The veteran's service personnel records document that he was 
discharged administratively from service on June 13, 1978, 
because of an inability to adapt socially or emotionally to 
service.  A diagnosis of "immature personality" was noted.

Post-service private treatment records, dated in February 
1998, are, chronologically, the next available medical 
treatment records.  In the summary report of treatment 
provided by an orthopedic surgeon, it was noted that the 
veteran had a work-related injury in 1994.  Following 
examination, the examiner's impressions were chronic lumbar 
sprain, lumbar radiculopathy, and degenerative disc disease 
of the lumbar spine.  There was no mention of Osgood-
Schlatter's disease.

A private medical record dated in December 2000 indicates 
that the veteran had not only been seen for low back injury 
in February 1998, but also for bilateral leg pain.

Pursuant to the Board's October 2003 remand, the veteran 
underwent VA orthopedic examination in April 2004 for the 
purpose of determining the nature and etiology of the 
veteran's Osgood-Schlatter's disease.  The specific focus of 
the examination was to determine whether the veteran's 
Osgood-Schlatter's disease pre-existed service, and if so, 
whether it was permanently aggravated therein.

In the April 2004 VA orthopedic examination report, the 
examiner noted that the veteran's claims file was reviewed 
and that a history was taken from the veteran.  The report 
outlined an assessment of the veteran's history of knee pain 
in service, particularly noting that there was no description 
of military trauma sufficient to cause lateral laxity.  The 
examiner also provided treatise information indicating that 
Osgood-Schlatter's disease was in reality not a disease, but 
an inflammation caused by recurrent irritation of the growth 
plate by the musculotendinous unit appearing in adolescents 
and preadolescents.  Following examination, the VA examiner 
provided an opinion indicating that the veteran's Osgood-
Schlatter's disease of the right knee "predated military 
service, as it is associated with traction on the growth 
plate in pre-adolescence and adolescence."

The examiner noted that the pathology of the right knee 
includes x-ray evidence of abnormality at the junction of the 
patellar tendon with the tibial tubercle that is likely the 
residual of the Osgood-Schlatter's condition noted in 
service.  The examiner noted that the condition certainly was 
not present at the time of the examination, although the bone 
consequences may be.  The examiner stated that "on the basis 
of the clinical records and known developmental 
characteristics of this disorder it is my opinion that it can 
be concluded with clear and unmistakable certainty that the 
Osgood-Schlatter's condition or disease that was first 
reported on May 27, 1978 preexisted the veteran's entry in 
the active military service on May 17, 1978."

The examiner opined further that "it can be concluded with 
clear and unmistakable certainty that the Osgood-Schlatter's 
disease was not aggravated to a permanent degree in the 
service beyond that which would be due to the natural 
progression of the disease."  The VA examiner noted that 
"there may have been a temporary aggravation of the symptoms 
of patellar tendon inflammation related to the abnormal 
anatomy and increased activity, but not an aggravation to a 
permanent degree, and no disability beyond the natural 
progression/healing of this condition."

The VA examiner concluded that "the veteran does not have any 
current right lower extremity disorder that can be attributed 
to any injury or disease found in service."

III.  Analysis

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

A veteran who served during peacetime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service. Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), has held that:

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
increase in disability [was] due to the 
natural progress of the preexisting 
condition.  See 38 U.S.C. § 1153.  If 
this burden is met, then the veteran is 
not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.

Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  
See also VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a). Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If 
the disorder becomes worse during service and then improves 
due to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service.  Verdon 
v. Brown, 8 Vet. App. 529 (1996).

Whether symptoms in service reflected a temporary 
exacerbation versus chronic worsening of the underlying 
condition is (at least in part, like the matters of medical 
diagnosis or etiology) a medical question that requires 
medical expertise for response.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Hunt, supra; Jensen, supra.    

The term "clear and unmistakable evidence" describes the 
burden of proof, at a fact-finding level, that is necessary 
to overcome a presumption.  Vanerson v. West, 12 Vet. App. 
254, 258 (1999), citing Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  The term "clear and unmistakable evidence" has 
been defined by the Court as "evidence that cannot be 
misinterpreted or misunderstood, i.e., that is undebatable."  
Id.  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In the instant case, the veteran denied having ever 
experienced any "bone, joint, or other deformity" on a 
January 1978 pre-enlistment physical examination report.  The 
military examiner neither diagnosed Osgood-Schlatter's 
disease nor identified any knee abnormalities.  The veteran 
was found to be physically qualified for enlistment.  
Therefore, the veteran is entitled to the presumption of 
soundness as to a chronic knee disability.  Given this fact, 
it is next necessary to determine whether there is clear and 
unmistakable evidence to rebut the presumption of soundness.

The Board finds that the evidence clearly and unmistakably 
shows that the veteran had a pre-existing knee disability.  
Such evidence includes the veteran's service medical records 
dated in May 1978.  Of significance in these records is the 
veteran's report that he had a knot on his right knee prior 
to service, along with examination findings of "knots" on 
the veteran's right and left knees.  The veteran was given an 
impression of Osgood-Schlatter's disease.  These records also 
contain the veteran's report of right knee pain for the past 
three years (thus predating service) of spontaneous onset.  
X-rays revealed Osgood-Schlatter's disease and an impression 
was rendered of Osgood-Schlatter's disease.  

In addition to the service medical records indicating pre-
existing Osgood-Schlatter's disease, there is also the April 
2004 opinion by a VA examiner who, after reviewing the 
veteran's claims file and examining him, opined that "it can 
be concluded with clear and unmistakable certainty that the 
Osgood-Schlatter's condition or disease that was first 
reported on May 27, 1978 preexisted the veteran's entry in 
the active military service on May 17, 1978."  This examiner 
provided medical treatise information that explained that 
adolescents and preadolescents with an open proximal tibial 
apophyseal growth plate are susceptible to a variation of 
patellar tendonitis called Osgood-Schlatter traction 
apophysitis and that the condition referred to as Osgood-
Schlatter's disease is an inflammation caused by recurrent 
irritation of the growth plate by the musculotendinous unit.  
The examiner thus opined that the veteran's right knee 
predated military service, as it was associated with traction 
on the growth plate in preadolescence and adolescence.  

In view of the veteran's service medical records and 
uncontradicted VA medical opinion, the evidence clearly and 
unmistakably shows that the appellant's Osgood-Schlatter's 
disease preexisted service.  

The next matter that must be resolved in determining whether 
the presumption of soundness is rebutted is whether clear and 
unmistakable evidence establishes that the appellant's pre-
existing Osgood-Schlatter's disease was not aggravated during 
service. 

There is no disputing that the veteran complained of right 
knee pain in service.  In this regard, service medical 
records in May 1978 show that he was treated for severe knee 
pain in both knees.  They note that the pain increased 
markedly and was associated with weakness and swelling after 
his leg gave way while walking 10 days earlier.  The veteran 
denied injury.  They also reflect the veteran's report that 
he had fallen on his right knee and that the pain "went 
away".  In addition, they relay the veteran's report that he 
was unable to flex or bend the knee and show that he was 
treated with crutches and taken off duty for 24 hours.  

The veteran's service medical records also show that his 
discharge in June 1978 was unrelated to his knees, although 
they note that he was treated for Osgood-Schlatter's disease 
in service.  According to his service personnel records, the 
veteran was discharged because of a lack of potential to 
complete recruit training due to social and emotional 
adaptability problems.      

The only medical opinion evidence that addresses the 
aggravation question in this case is the VA examiner's April 
2004 opinion.  This opinion clearly and unmistakably shows 
that the veteran's knee disability, Osgood-Schlatter's 
disease, was not aggravated by service.  The examiner 
specifically opined with "clear and unmistakable certainty" 
that the Osgood-Schlatter's disease was not aggravated to a 
permanent degree in the service beyond that which would be 
due to the natural progression of the disease.  The examiner 
went on to state that there may have been a temporary 
aggravation of symptoms of patellar tendon inflammation 
related to the abnormal anatomy and increased activity, but 
not an aggravation to a permanent degree, and no disability 
beyond natural progression/healing of the condition.  

In view of the veteran's service medical and personnel 
records that fail to document knee problems at the time of 
his separation from service, the absence of medical records 
pertaining to the right knee for close to 20 years following 
service, and the uncontradicted medical opinion of the April 
2004 examiner negating inservice aggravation of the veteran's 
preexisting Osgood-Schlatter's disease, the Board finds no 
aggravation in service is shown and the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
Therefore, service connection for Osgood-Schlatter's disease 
of the right lower extremity is not warranted and the claim 
must be denied.


ORDER

Entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


